DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/02/2022 has been entered.

Status of Claims
Claims 1, 3-4, 11, 13 and 16 are amended.
Claims 1-20 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections. Accordingly, the previous objections are withdrawn.


35 U.S.C. § 112(b)
Applicant’s amendments to the claims have overcome the previous rejections. Accordingly, the previous rejections are withdrawn.

35 U.S.C. § 103
Applicant contends that cited reference Parikh does not teach the amended claim limitation “… wherein the QR code comprises unique details of one of the plurality of financial accounts”. However, this amended limitation is taught by new reference US 2018/0260806 A1 to Bhuma et al. (hereinafter “Bhuma”) (paras 23-24, 36-37). Additionally, cited reference Thimmana teaches the amended limitation “… execute … utilizing the … code and the fund transfer management platform via the network” (Fig.16 item 1602; paras 67, 74-75, 93, 95, 103).

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/935,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-10:
Step 1
Claims 1-10 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of enabling performance of a user account financial service request. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed user account creation, linking of accounts, selecting and execution of a financial service request is an example of commercial or legal interactions because it involves business relations of user financial account services. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A system for managing fund transfers, comprising:
one or more processors
a memory coupled to the one or more processors, wherein the memory is configured to sore a set of program modules executable by the one or more processors to implement a fund transfer management platform
a registration module configured to enable a user to create a user account by registering one or more credentials via a user device, wherein the user device is in communication with a network and configured to accesses the fund transfer management platform via the network
an account linking module configured to enable the user to link a plurality of financial accounts to the user account
a service selection module configured to enable the user to select a financial service request, wherein the financial service request comprises a funds request or transfer
a generation module configured to generate a unique QR code in response to a prompt from a transferor or transferee, wherein the QR code comprises unique details of one of the plurality of financial accounts
a financial service execution module configured to execute the financial service request utilizing the QR code and the fund transfer management platform via the network

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-10 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites additional details of the type of data included in the financial service request. Therefore, it recites additional abstract ideas.
Claim 3 recites the abstract idea of user authentication. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 3 recites the additional element of “wherein the account linking module is configured to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 4 further recites the abstract idea of enabling performance of a user account financial service request. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 4 recites the additional element of “an account management module configured to”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites additional details of the type of user. Therefore, it recites additional abstract ideas.
Claim 6 recites additional details of the type of data included in the financial service request. Therefore, it recites additional abstract ideas.
Claim 7 recites additional details of the type of data included in the plurality of financial accounts. Therefore, it recites additional abstract ideas.
Claim 8 recites additional details of the type of transferee. Therefore, it recites additional abstract ideas.
Claim 9 recites the additional element of “wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 recites the additional element of “wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claims 11-20:
Step 1
Claims 11-20 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 11 recites (i.e., sets forth or describes) an abstract idea of enabling performance of a user account financial service request. Specifically, but for the additional elements, claim 11 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed user account creation, linking of accounts, selecting and execution of a financial service request is an example of commercial or legal interactions because it involves business relations of user financial account services. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A method for managing fund transfer, executed by a processor, and a memory coupled to the processor, wherein the memory stores set of program modules executable by the processor to implement a fund transfer management platform, that when executed, comprises the steps of:
enabling, at the processor, via a registration module, a user to create a user account by registering one or more credentials, via a user device, wherein the user device is configured to access the fund transfer management platform via a network
enabling, at the processor, via an account linking module, the user to link a plurality of financial accounts to the user account
enabling, at the processor, via an account creation module, the user to create a client accounts and link with the plurality of financial accounts
enabling, at the processor, via a service selection module, the user to select a financial service request, wherein the financial service request comprises a fund transfer service
generating, in response to a prompt from a transferor or transferee, at the processor, a unique QR code, wherein the QR code comprises unique details of one of the plurality of financial accounts
executing, at the processor, via a financial service execution module, the financial service request utilizing the QR code and the fund transfer management platform via the network

Step 2A Prong Two
Claim 11 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 11, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 12-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 12 recites the abstract idea of user authentication. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 12 recites the additional element of “at the processor, via the account linking module”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 13 further recites the abstract idea of enabling performance of a user account financial service request. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 13 recites the additional element of “at the processor, via an account management module”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites the abstract idea of user authentication. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 15 recites additional details of the type of user. Therefore, it recites additional abstract ideas.
Claim 16 recites additional details of the type of data included in the financial service. Therefore, it recites additional abstract ideas.
Claim 17 recites additional details of the type of data included in the plurality of financial accounts. Therefore, it recites additional abstract ideas.
Claim 18 recites additional details of the type of transferee. Therefore, it recites additional abstract ideas.
Claim 19 recites the additional element of “wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 20 recites the additional element of “wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-11 and 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042344 A1 to Thimmana et al. (hereinafter “Thimmana”) in view of US 2018/0260806 A1 to Bhuma et al. (hereinafter “Bhuma”).

Claim 1:
Thimmana discloses:
one or more processors, and a memory coupled to the one or more processors, wherein the memory is configured to store a set of program modules executable by the one or more processors to implement a fund transfer management platform (Fig.1 item 102, Fig.2; paras 57, 60, 68)
a registration module configured to enable a user to create a user account by registering one or more credentials via a user device (Fig.7 item 702, Fig.9 item 902, Fig.14 item 1402; paras 57-58, 78, 81, 83, 88, 100)
wherein the user device is in communication with a network and configured to accesses the fund transfer management platform via the network (Fig.1 item 106; para 57)
an account linking module configured to enable the user to link a plurality of financial accounts to the user account (Fig.3 items 304a-304c; paras 58-59, 60, 65, 71, 77-78, 80)
a service selection module configured to enable the user to select a financial service request, wherein the financial service request comprises a funds request or transfer (Fig.5 items 528 and 534; paras 57, 69, 79)
a generation module configured to generate a unique … code (Fig.5 item 508, Fig.6 item 614, Fig.7 item 708, Fig.16 item 1602; paras 58-59, 69, 77, 78, 82, 84, 103) in response to a prompt from a transferor or transferee (Fig.5 item 506; paras 76-77)
a financial service execution module configured to execute the financial service request utilizing the … code and the fund transfer management platform via the network (Fig.16 item 1602; paras 67, 74-75, 93, 95, 103)
Thimmana does not disclose:
QR code … wherein the QR code comprises unique details of one of the plurality of financial accounts
Bhuma, an analogous art of financial transactions, discloses:
QR code … wherein the QR code comprises unique details of one of the plurality of financial accounts (paras 23-24, 36-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana to include a QR code wherein the QR code comprises unique details of one of the plurality of financial accounts, as disclosed in Bhuma. One or ordinary skill in the art would have been motivated to do so in order to improve security (see Bhuma, paras 3-8).

Claim 4:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
an account management module configured to manage the user accounts created and linked by the user (para 60)



Claim 5:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
wherein the user is at least one of the transferor or fund transferee (paras 67, 74-75, 93, 95, 103)

Claim 6:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
wherein the financial service request further comprises a scan and payment request, send payment request and accept payment request (paras 67, 74-75, 89, 93, 95, 103)

Claim 8:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
wherein the transferee is at least one of merchant, media subject or individual (paras 67, 74-75, 93, 95, 103)

Claim 9:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device (Fig.1 items 108a-108c; para 57)

Claim 10:
Thimmana in view of Bhuma disclose all limitations of claim 1. Bhuma also discloses:
wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network (para 57)

Claim 11:
Thimmana discloses:
enabling, at the processor, via a registration module, a user to create a user account by registering one or more credentials, via a user device (Fig.7 item 702, Fig.9 item 902, Fig.14 item 1402; paras 57-58, 78, 81, 83, 88, 100)
wherein the user device is configured to access the fund transfer management platform via a network (Fig.1 item 106; para 57)
enabling, at the processor, via an account linking module, the user to link a plurality of financial accounts to the user account (Fig.3 items 304a-304c; paras 58-59, 60, 65, 71, 77-78, 80)
enabling, at the processor, via an account creation module, the user to create a client accounts and link with the plurality of financial accounts (Fig.3 items 308a-308i, Fig.5 item 530; paras 58-60, 65, 69, 71-72, 77-80, 86-87)
enabling, at the processor, via a service selection module, the user to select a financial service request, wherein the financial service request comprises a fund transfer service (Fig.5 items 528 and 534; paras 57, 69, 79)
generating, in response to a prompt from a transferor or transferee (Fig.5 item 506; paras 76-77), at the processor, a unique … code (Fig.5 item 508, Fig.6 item 614, Fig.7 item 708, Fig.16 item 1602; paras 58-59, 69, 77, 78, 82, 84, 103)
executing, at the processor, via a financial service execution module, the financial service request utilizing the … code and the fund transfer management platform via the network (Fig.16 item 1602; paras 67, 74-75, 93, 95, 103)
Thimmana does not disclose:
QR code … wherein the QR code comprises unique details of one of the plurality of financial accounts
Bhuma, an analogous art of financial transactions, discloses:
QR code … wherein the QR code comprises unique details of one of the plurality of financial accounts (paras 23-24, 36-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thimmana to include a QR code wherein the QR code comprises unique details of one of the plurality of financial accounts, as disclosed in Bhuma. One or ordinary skill in the art would have been motivated to do so in order to improve security (see Bhuma, paras 3-8).

Claim 13:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
managing, at the processor, via an account management module, the accounts created and linked by the user (para 60)

Claim 14:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
verifying user credentials comprising first name, last name, email address, phone number and password (paras 58, 81, 83, 85, 100)

Claim 15:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
wherein the user is at least one of the transferor or fund transferee (paras 67, 74-75, 93, 95, 103)

Claim 16:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
wherein the financial service further comprises scan and payment request, send payment request and accept payment request (paras 67, 74-75, 89, 93, 95, 103)

Claim 18:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
wherein the transferee is at least one of merchant, media subject or individual (paras 67, 74-75, 93, 95, 103)

Claim 19:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
wherein the user device is at least one of a desktop, a laptop, a tablet, a mobile phone, and mobile or a handheld electronic device (Fig.1 items 108a-108c; para 57)

Claim 20:
Thimmana in view of Bhuma disclose all limitations of claim 1. Bhuma also discloses:
wherein the network is at least one of Wi-Fi network, WiMax network, and wireless local area network (para 57)

Claims 2, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Bhuma and further in view of US 2015/0324789 A1 to Dvorak et al. (hereinafter “Dvorak”).

Claim 2:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana in view of Bhuma does not disclose
wherein the financial service request is a cryptocurrency request or cryptocurrency payment
Dvorak, an analogous art of financial transactions, discloses:
wherein the financial service request is a cryptocurrency request or cryptocurrency payment (Abstract; paras 53, 56, 66, 70, 89)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana in view of Bhuma to include a wherein the financial service request is a cryptocurrency request or cryptocurrency payment, as disclosed in Dvorak. One or ordinary skill in the art would have been motivated to do so in order to improve security (see Dvorak, paras 3-8, 89).

Claim 7:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana also discloses:
wherein the plurality of financial accounts comprises a bank account, a credit card (paras 79, 83, 95, 100)
Bhuma also discloses:
a debit card (paras 23, 34, 36, 42)
Thimmana in view of Bhuma does not disclose:
and a cryptocurrency wallet
Dvorak, an analogous art of financial transactions, discloses:
and a cryptocurrency wallet (paras 49, 59, 94-96)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana in view of Bhuma to include a cryptocurrency wallet, as disclosed in Dvorak. One or ordinary skill in the art would have been motivated to do so in order to improve security (see Dvorak, paras 3-8, 89).

Claim 17:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana also discloses:
wherein the plurality of financial accounts comprises a bank account, a credit card (paras 79, 83, 95, 100)
Bhuma also discloses:
a debit card (paras 23, 34, 36, 42)
Thimmana in view of Bhuma does not disclose:
cryptocurrency and a wallet
Dvorak, an analogous art of financial transactions, discloses:
cryptocurrency and a wallet (paras 49, 59, 94-96)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thimmana in view of Bhuma to include a cryptocurrency and a wallet, as disclosed in Dvorak. One or ordinary skill in the art would have been motivated to do so in order to improve security (see Dvorak, paras 3-8, 89).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmana in view of Bhuma and further in view of US 2014/0222671 A1 to Elias (hereinafter “Elias”).



Claim 3:
Thimmana in view of Bhuma disclose all limitations of claim 1. Thimmana in view of Bhuma does not teach:
wherein the account linking module is configured to verify KYC documents before linking the plurality of financial accounts
Elias, an analogous art of financial transactions, discloses:
wherein the account linking module is configured to verify KYC documents before linking the plurality of financial accounts (para 80)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thimmana in view of Bhuma to include the account linking module verifying KYC documents before linking the plurality of financial accounts, as disclosed in Elias. One or ordinary skill in the art would have been motivated to do so in order to gain the advantage of meeting stringent KYC and record keeping requirements to insure rules compliance (Elias, para 18).

Claim 12:
Thimmana in view of Bhuma disclose all limitations of claim 11. Thimmana in view of Bhuma does not teach:
verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts
Elias, an analogous art of financial transactions, discloses:
verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts (para 80)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thimmana in view of Bhuma to include verifying, at the processor, via the account linking module, KYC documents before linking the plurality of financial accounts, as disclosed in Elias. One or ordinary skill in the art would have been motivated to do so in order to gain the advantage of meeting stringent KYC and record keeping requirements to insure rules compliance (Elias, para 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685